 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA BELYEW,                                        No. 2:18-CV-2269-DMC-P
12                        Petitioner,
13            v.                                          ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17

18                   Petitioner, a state prisoner proceeding pro se, brings what has been construed as a
19   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pursuant to the written consent
20   of all parties (ECF Nos. 4 and 3), this case is before the undersigned as the presiding judge for all
21   purposes, including entry of final judgment. See 28 U.S.C. § 636(c). Pending before the court is
22   Respondent’s motion to dismiss the petition (ECF No. 12) under Younger v. Harris because
23   Petitioner’s conviction is not yet final in state court.
24   ///
25   ///
26   ///
27   ///
28
                                                          1
 1                                           I. BACKGROUND

 2                  Petitioner was convicted in Butte County Superior Court for assault with a deadly

 3   weapon and injuring a spouse. ECF No. 1 at 1. On April 4, 2018, Petitioner was sentenced to a

 4   determinate state prison term of seven years. ECF No. 14-1. Petitioner has filed an appeal of her

 5   conviction and sentence in the California Court of Appeal, Third Appellate District. ECF No. 14-

 6   2. Petitioner’s appeal is still pending at the state court of appeal awaiting briefing. Id.

 7                  The record indicates Petitioner filed no habeas petitions in the California state

 8   courts. On August 17, 2018, Petitioner filed what is docketed as a petition for writ of habeas

 9   corpus. ECF No. 1. This document, however is entitled, “Motion for Release on Own

10   Recognizance Pending Appeal”, and seeks a court order releasing her from custody while her

11   appeal is pending before the California Court of Appeal. Respondent filed a motion to dismiss on

12   November 5, 2018, arguing the petition should be dismissed under Younger v. Harris because

13   Petitioner’s conviction is not yet final in state court, and that Petitioner’s request for release under

14   18 U.S.C. § 3143 should be denied.

15

16                                             II. DISCUSSION

17                  This case presents some procedural and substantive obstacles. The document

18   docketed as Petitioner’s petition for writ of habeas corpus never states the words “habeas corpus”

19   or invokes § 2254. Rather, the document is simply a motion for the district court to order

20   Petitioner released from state court custody, pending the resolution of her state court appeal. Best
21   construed, this document seems to be a habeas petition seeking release from state custody for

22   what is alleged to be an unlawful conviction and sentence. However, as Respondent properly

23   notes, the “People of the State of California” are not a proper respondent. Given that Respondent

24   does not raise this as a basis for dismissal, the Court will look only to the arguments raised in

25   analyzing whether dismissal is proper. For that reason, this Court begins in analysis within the

26   habeas framework and the doctrine of Younger abstention.
27   ///

28   ///
                                                         2
 1                  Federal courts generally may not enjoin ongoing state criminal proceedings.

 2   Younger v. Harris, 401 U.S. 37 (1971). This abstention principle has been applied to collateral

 3   attacks on convictions. Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489

 4   (1973). The Ninth Circuit in Drury v. Cox, 457 F.2d 764, 764–65 (9th Cir. 1972) (per curiam),

 5   stated that “[o]ur reading of Younger v. Harris convinces us that only in the most unusual

 6   circumstances is a defendant entitled to have federal interposition by way of … habeas corpus

 7   until after the jury comes in, judgment has been appealed from and the case concluded in the state

 8   courts. Apparent finality of one issue is not enough.” Younger applies if the state proceeding (1)

 9   is currently pending; (2) involves an important state interest; and (3) affords the petitioner an

10   adequate opportunity to raise constitutional claims. See Middlesex County Ethics Committee v.

11   Garden State Bar Ass'n, 457 U.S. 423, 432 (1982). The inquiry is triggered “when the relief

12   sought in federal court would in some manner directly ‘interfere with’ ongoing state

13   proceedings.” Gilbertson v. Albright, 381 F.3d 965, 976 (9th Cir. 2004).

14                  The relief sought in this case—an order releasing Petitioner from custody on her

15   own recognizance—would directly interfere with an ongoing state criminal case as it would, in

16   practical terms, reverse a state court determination declining to release Petitioner on her own

17   recognizance. This interference within an ongoing state criminal case triggers the Younger

18   inquiry. Thus, this Court turns to the three prongs of the Younger test to determine if abstention

19   applies. First, in this case, there is a state proceeding currently pending in the California Court of

20   Appeal, Third Appellate district. ECF No. 14-2. These state court proceedings began prior to the
21   filing of this action and as such the first prong of Younger is met. See Wiener v. County of San

22   Diego, 23 F.3d 263, 266 (9th Cir. 1994) (holding “[t]he critical question is not whether the state

23   proceedings are still ‘ongoing’ but whether the state proceedings were under way before

24   initiation of the federal proceedings”) (emphasis added; internal quotes omitted). Second, the

25   pending state proceeding involves the appeal of a state court criminal conviction and seven-year

26   state court prison sentence as unlawful. For that reason, as Respondent correctly points out, this
27   case involves an important state interest in correcting alleged violations of a defendant’s rights

28   and, as such, the second prong of the Younger test is met. See Koerner v. Grigas, 328 F.3d 1039,
                                                        3
 1   1046 (9th Cir. 2003). Third, the California Court of Appeal and California Supreme Court are

 2   adequate forums in which Petitioner can pursues her claims, thus the third prong of Younger is

 3   met. See Pennzoil Co. v. Texico, Inc., 481 US 1, 15 (1987). Because the three-prong inquiry

 4   under Younger is met abstention applies and the case must be dismissed.

 5                     Because Younger compels dismissal in this case the Court declines to reach the

 6   issue related to this Court’s authority to grant an order of release to a state prisoner in a pending

 7   state court action. The Court does, however, note extreme skepticism that such authority exists.

 8   This skepticism is heightened by the fact the Ninth Circuit has not yet determined whether a

 9   federal district court has the authority to release a state prisoner on bail pending resolution of a

10   habeas proceeding brought after the completion of a state court action much less such authority to

11   do so before the completion of a state court action. See In re Roe, 257 F.3d 1077, 1079–1080

12   (9th Cir.2001).

13

14                               III. CERTIFICATE OF APPEALABILITY

15                     Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the

16   court has considered whether to issue a certificate of appealability. Before petitioner can appeal

17   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.

18   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under

19   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

20   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
21   appealability indicating which issues satisfy the required showing or must state the reasons why

22   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

23   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

24   jurists of reason would find it debatable whether the district court was correct in its procedural

25   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

26   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
27   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons

28
                                                         4
 1   set forth above, the court finds that issuance of a certificate of appealability is not warranted in

 2   this case.

 3

 4                                           IV. CONCLUSION

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Respondent’s motion to dismiss (ECF No. 12) is granted;

 7                  2.      The court declines to issue a certificate of appealability; and

 8                  3.      The Clerk of Court is directed to enter judgment and close this file.

 9

10

11   Dated: June 6, 2019
                                                             ____________________________________
12                                                           DENNIS M. COTA
13                                                           UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
